Blandford, Justice.
• Dukes was indicted for selling spirituous and intoxicating liquors to two minors. Upon the trial of the case, the evidence showed that he had sold to one minor, and the *796jury found him guilty. He says the conviction was wrong. He moved the court below to set aside the judgment, and the court refused to do so. We think the court was right. If it were necessary, in order to constitute the offence, that he should have sold to two minors, then the proof should have shown that he sold to two minors; but the offence was complete when he sold to one minor. The evidence showed that a negro boy and a white boy went to the defendant’s place of business together, and that the negro waited outside while the white boy went in and bought the liqu'or. While the indictment was somewhat awkward in having charged the defendant with having sold to two, we think that under the indictment he was properly convicted, and the court did right to uphold the conviction.
Judgment affirmed.